Per Curiam.
The defendant appealed from the judgment of the court appointing a receiver of rents pursuant to General Statutes § 16-2621 At oral argument in this court, the plaintiff filed a motion to dismiss the appeal on the ground of mootness. The judgment appointing a receiver had been stayed pending the appeal and, in the interim, the defendant lost his interest in the subject real estate through foreclosure. The plaintiff has also withdrawn the underlying trial court action from which the defendant appealed. Thus, the motion to dismiss should be granted.
The appeal is dismissed.